Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

With regards to Claim 16, the prior art does not teach refrigerating the output fluid received from an outlet of the ejector to condense a vapor phase portion of the output fluid into a liquid phase; wherein refrigerating the output fluid comprises exchanging heat between the output fluid and a supply of carbon dioxide solid, converting a portion of the carbon dioxide solid to at least one of a liquid phase and a vapor phase having a storage pressure at least equal to a triple point pressure of carbon dioxide; and wherein the output fluid and the supply of carbon dioxide solid are in direct fluid communication – in conjunction with the rest of the method steps. Dry-ice based heat exchangers are known in the art (see Verlinden), but they are not direct contact heat exchangers, nor are they known in the context of the method steps of Claim 16.

With regards to Claims 44 and 45, the prior art does not teach the second pressure is a pressure corresponding to a vapor-liquid equilibrium below an atmospheric ambient temperature; and wherein heating the working fluid comprises providing refrigeration to an external source; or the second pressure is a pressure corresponding to a vapor-liquid equilibrium proximate an atmospheric ambient temperature, and wherein heating the working fluid is accomplished by an ambient source – in conjunction with the rest of the method steps. In both the Vaisman and Held, the second pressure is not a pressure corresponding to a vapor-liquid equilibrium, nor is heating the working fluid accomplished by an ambient source or providing refrigeration to an external component. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Tuesday, May 17, 2022